Citation Nr: 1507131	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  11-16 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a disorder of the coccyx.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision on behalf of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In May 2014, a videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  

In August 2014, the Board denied entitlement to a compensable rating for ulcerative colitis and remanded the issue of entitlement to service connection for a disorder of the coccyx.  Following substantial compliance with the remand directives, this issue has been returned to the Board.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of entitlement to service connection for sleep apnea has been raised by the record in a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, received in January 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran currently has a disorder of the coccyx related to his claimed in-service injury.  



CONCLUSION OF LAW

A disorder of the coccyx was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in May 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also provided notice as to how VA assigns disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records and VA medical center records.  The Veteran has not identified additional relevant records that need to be obtained.  The Veteran was provided a VA examination in October 2014.  The examiner reviewed the claims folder and provided sufficient rationale for the opinion.  The examination report is adequate and further examination is not needed.  

The Veteran was provided the opportunity to offer testimony and argument at the videoconference hearing and the VLJ's actions supplemented the VCAA and complied with any hearing-related duties.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159 (2014).  



Analysis

In August 2009, the RO denied service connection for tailbone discomfort.  The Veteran disagreed with the decision and perfected this appeal.  

The Veteran contends that he has a current disorder of the coccyx due to an in-service injury.  In various statements and at the hearing, the Veteran testified that while he was hospitalized for ulcerative proctitis during service, he sat on a bench which slid out from under him and flipped up causing him to hit the floor on his coccyx.  He was told that he probably cracked his coccyx.  He denied treatment for his tailbone since discharge.  The Veteran stated that after the tailbone healed the pain subsided.  He also stated that the pain never really went away but it was not a constant thing.  Because of the tailbone injury he has problems with extended sitting and other activities.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Without a currently diagnosed disability, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Service treatment records show that the Veteran was hospitalized during service for an extended period for ulcerative proctitis.  The records do not document complaints or treatment related to a tailbone injury.  The Veteran, however, is competent to report that he fell and hurt his tailbone during service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.")

In June 2011, the Veteran submitted lay statements in support of his claim.  A statement from his spouse indicates that while the Veteran was in the hospital in 1970, he told her he had an accident and might have broken his tailbone.  Statements from his spouse, daughter, and neighbor indicate that he has pain in the coccyx and difficulties with sitting.  

Given the foregoing evidence, the Board remanded the appeal for a VA examination.  The Veteran underwent an examination in October 2014.  He reported that he injured his tailbone when a bench flipped out from under him and he landed on his tailbone.  He continued to get pain in the tailbone with sitting in airplanes or on hard surfaces.  A CT scan of the sacrum and coccyx were negative for evidence of old fracture.  Alignment was anatomic.  Following examination and review of the claims folder, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  In support of this statement, the examiner stated that examination and radiographs failed to demonstrate any evidence of past trauma to the coccyx.  The examination failed to induce coccyx pain or deformity.  

Review of VA medical records shows treatment for multiple disabilities.  These records are negative for complaints related to the coccyx.  

As set forth, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  

The October 2014 VA examiner noted a diagnosis of degenerative changes to the sacroiliac and lower lumbar spine.  He did not provide a diagnosis pertaining to the coccyx.  Without current disability, service connection cannot be granted.  See Brammer.

In making this determination, the Board acknowledges the Veteran's reports of coccyx pain.  He is competent to report pain, but such complaints, without underlying disease or injury do not warrant service connection.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001) (generally, pain alone is not a disability).  Additionally, the Veteran's subjective complaints do not outweigh the objective evidence as set forth.  

On review, the record simply does not contain evidence showing that the Veteran currently has a disorder of the coccyx related to active service or events therein.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

Service connection for a disorder of the coccyx is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


